    Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1366 Filed 09/21/21 Page 1 of 8


                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION


    YUSEF LATEEF PHILLIPS,

            Plaintiff,
                                                                   Case No. 1:19-cv-331
    v.
                                                                   Hon. Hala Y. Jarbou
    ANDREW HINDS,

          Defendant.
    ___________________________________/

                                                         ORDER

            In September 2017, Defendant Andrew Hinds was a Deputy with the Kent County Sheriff’s

    Department (KCSD) and a member of KCSD’s Tactical Apprehension and Confrontation Team

    (TAC Team). In the early hours of September 3, the TAC Team carried out an arrest of Plaintiff

    Yusef Phillips and his brother Ray Lee. Hinds shot Phillips, who was unarmed, during the arrest.

    Phillips brought the present action under 42 U.S.C. § 1983, alleging unjustified use of deadly force

    by Hinds in violation of the Fourth Amendment.

            Hinds moved for summary judgment, asserting qualified immunity. (ECF No. 106.) The

    matter was referred to a magistrate judge, who produced a Report and Recommendation (R&R)

    that the Court deny Hind’s motion. (ECF No. 128.) Hinds timely objected to the R&R (ECF No.

    140) and Phillips responded (ECF No. 141-1).1 The Court will deny Hinds’s objections, adopt the

    R&R, and deny Hinds’s motion for summary judgment.

                                                  I. BACKGROUND

            Phillips and Lee were involved in a multistate organization that trafficked heroin and

    cocaine. (R&R 2.) They were the highest-ranking members in the Grand Rapids, Michigan, area.


1
 Phillips missed the deadline to respond to Hinds’s objections but moved for leave to file his response two days late.
(ECF No. 141.) The Court will grant that motion and consider Phillips’s response to Hinds’s objections.
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1367 Filed 09/21/21 Page 2 of 8




(Id.) They were also being investigated by the federal Drug Enforcement Agency (DEA). The

DEA learned that Phillips and Lee were going to meet a truck containing a large shipment of

narcotics in the early hours of September 3. The DEA enlisted the help of the TAC Team, who

were forewarned that Phillips and Lee were high-ranking members, had extensive criminal

histories, and that they would likely be armed when picking up the drugs. (Id. at 2-3.)

       The plan was to arrest Phillips and Lee somewhere between their apartment and their cars,

“far away enough from the entrance that the suspects could not re-enter and barricade themselves

inside the [apartment] building, but not far enough away that they could get into their vehicles.”

(Id. at 3.) The TAC Team divided into three teams; Hinds was assigned to Team 2. They got into

position and waited.

       Around 4:00 AM, Phillips and Lee left the apartment building. (Id. at 4.) They walked ten

to fifteen feet down a dimly lit sidewalk before Hinds approached them from behind. “Hinds was

wearing a helmet and a tactical uniform bearing the word ‘Sheriff.’” (Id.) The next few seconds

are contested.

       Hinds says he got about ten to fifteen yards from Phillips and Lee before “loudly”

commanding “police, get on the ground.” (Id.) He gave no other directives, and did not hear any

from his fellow officers, either. (Id.) Hinds says Phillips “‘crouched, made a quick movement

toward his waistband and [then made] an upward movement towards [Hinds’s] team, which led

[Hinds] to believe that [Phillips] was armed.’” (Id. at 5 (quoting Hinds Dep., ECF No. 107-1,

PageID.548).) Phillips used his right hand for this “upward movement.” Hinds does not remember

seeing anything in Phillips’s hand. (Id.) “Hinds fired one shot from his AR-15 rifle into Phillips’s

chest.” (Id.)




                                                 2
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1368 Filed 09/21/21 Page 3 of 8




        Phillips states that he did not hear anyone tell him to get on the ground and was not aware

of any police presence. He was walking down the sidewalk having a conversation with Lee when

he heard “‘some commotion’” behind him.                (Id. (quoting Phillips Dep., ECF No. 110-3,

PageID.1128).) It was coming from his back and to the right. “As soon as Phillips stopped and

looked to see what was causing the commotion, he found himself ‘on the ground in pain.’” (Id.

at 6 (quoting Phillips Dep., PageID.1128-1129).) He later realized that he had been shot. Phillips

is “certain” that his hands were at his side when he was shot. (Id. (quoting Phillips Dep.,

PageID.1130-1131).) He denies doing anything with his hands or reaching for his waistband in

the moments leading up to the shooting. Phillips also notes that he is left-handed, so if he had

been holding anything, he likely would have been holding it with his left hand.

        There is video footage of the incident. It shows that Phillips left the apartment building at

3:59:47 AM, with the shooting occurring at 3:59:57. (Id. at 8.) Other than giving a sense of time—

the entire incident unfolded in the span of ten seconds—the video reveals little. Given the poor

lighting, poor video quality, and a car obstructing view of Phillips at the crucial moment, it is

impossible to tell whether Phillips was holding anything or reached from his waistline when he

was shot. (Id. at 7.) At 3:59:57, right before Phillips is shot, it is not clear if he is “crouching,” as

Hinds contends, or if his position is lower because he simply stepped off the curb. (Id. at 8.)

                                          II. STANDARDS

        A. Objections to R&Rs

        Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

        The district judge must determine de novo any part of the magistrate judge’s
        disposition that has been properly objected to. The district judge may accept, reject,


                                                   3
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1369 Filed 09/21/21 Page 4 of 8




       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       B. Qualified Immunity

       Government officials are immune to civil suits for damages resulting from discretionary

official actions unless “(1) they violated a federal statutory or constitutional right, and (2) the

unlawfulness of their conduct was ‘clearly established at the time.’” (R&R 10 (quoting District of

Columbia v. Wesby, __ U.S. __, 138 S. Ct. 577, 589 (2018)).) “A legal principle is clearly

established if it has ‘a sufficiently clear foundation in then-existing precedent.’” (Id. at 11 (quoting

Wesby, 138 S. Ct. at 589).) “The ‘clearly established’ standard also requires that the legal principle

clearly prohibit the officer’s conduct in the particular circumstances before him.” Wesby, 138 S.

Ct. at 590. The principle “must be so well defined that it is ‘clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.’” Id. (quoting Saucier v. Katz, 533 U.S.

194, 202 (2001)). “A rule is too general if the unlawfulness of the officer’s conduct ‘does not

follow immediately from the conclusion that [the rule] was firmly established.’” Id. (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

                                         III. OBJECTIONS

       The R&R recommends denying Hinds’s motion for summary judgment because there is a

genuine dispute whether Plaintiff did anything to give Hinds probable cause to use lethal force,

and because it was clearly established in 2017 that use of deadly force without probable cause

violates the Fourth Amendment. Hinds makes five objections.

       A. First Objection

       Hinds argues that the R&R “improperly relied upon what [Phillips] purportedly intended,

knew, and perceived.” (Def.’s Objs. 3.) Instead, analysis must be based on what Hinds knew at


                                                   4
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1370 Filed 09/21/21 Page 5 of 8




the time. Krause v. Jones, 765 F.3d 675, 681 (6th Cir. 2014); Hocker v. Pikeville City Police

Dep’t, 738 F.3d 150, 155 (6th Cir. 2013) (Plaintiff’s “uncommunicated intent” had no bearing on

reasonableness of deadly force). From his perspective, Hinds says, “he was facing an imminent

threat of bodily harm[.]” (Def.’s Objs. 3.)

       Hinds erroneously conflates perceptions and intent with actions. He is correct that the

former matters are irrelevant here. What is highly relevant, however, is whether Phillips crouched,

made furtive movements indicative of drawing a weapon, and had “an indiscernible dark object in

his hand.” (Id. (citation and internal quotation marks omitted).) Phillips denies these things. The

video footage does not indicate which account of events is correct. The R&R found a genuine

dispute, not based on what Phillips did or did not perceive or intend, but based on what he says he

did or did not do.

       Moreover, the testimony about “an indiscernible dark object” comes from another officer;

Hinds himself says that he does not recall seeing anything in Phillips’s hand. The Court will not

impute other officers’ observations or knowledge to Hinds where he expressly disclaims such

observations and knowledge. Latits v. Phillips, 878 F.3d 541, 547 (6th Cir. 2017) (Fourth

Amendment inquiry “is an objective one, considered from the perspective of a hypothetical

reasonable officer in the defendant’s position and with his knowledge at the time”) (citing Graham

v. Connor, 490 U.S. 386, 397 (1989)). There is a dispute about whether Hinds saw or even could

have seen something in Phillips’s hand at the time he shot Phillips. The R&R correctly accounted

for Hinds’s personal knowledge in analyzing the issues. This objection is denied.

       B. Second Objection

       Next, Hinds contends the R&R improperly viewed the incident in hindsight, once it was

clear that Phillips was in fact unarmed. Given his background knowledge on Phillips, his training,

and perceived furtive movements, Hinds claims that “the only reasonable conclusion was that
                                                5
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1371 Filed 09/21/21 Page 6 of 8




[Phillips] had a gun which he was drawing.” (Def.’s Objs. 5.) That is not the only reasonable

conclusion here, particularly where it is disputed whether Phillips made any kind of furtive

movement at all. Deciding whether an objectively reasonable officer would use deadly force here

would require the Court to make an impermissible determination of fact: whether Phillips made

furtive movements. This objection is denied.

       C. Third Objection

       Hinds argues that whether he saw Phillips holding something is immaterial because he

should not have to wait to actually see a gun before using deadly force. However, this argument

rests on the furtive movements Phillips purportedly made. Again, whether Phillips made a furtive

movement is a disputed question of fact. This objection is denied for the same reason as the last

objection. Hinds cannot simply declare that he “perceived a furtive movement” and receive

qualified immunity. (Def.’s Objs. 6.) There must be undisputed evidence about something Phillips

did to justify that perception. There is no such undisputed evidence here.

       D. Fourth Objection

       Hinds contends that the R&R failed to properly consider an expert’s testimony that Hinds

“acted precisely according to standard police training and practices.” (Id.) He says this is relevant

because “objective reasonableness is the standard to which officers are trained.” (Id. at 6 n.2.) As

Phillips succinctly puts it: “[Hinds] asks the Court to defer to the opinions of its expert and

conclude that [Hinds] acted reasonably.” (Pl.’s Resp. 6, ECF No. 141-1.) Though police training

and practices may be relevant, they cannot overcome the material factual disputes in this case.

And to say something is reasonable because it conforms to standard police practice puts the cart

before the horse. This objection is denied.




                                                 6
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1372 Filed 09/21/21 Page 7 of 8




       E. Fifth Objection

       Finally, Hinds argues that, even if his conduct was unconstitutional, it was not clearly

established as such on September 3, 2017. “[I]t is axiomatic that individuals have a clearly

established right not to be shot absent ‘probable cause to believe that [they] pose[] a threat of

serious physical harm, either to the officer or to others.’” Mullins v. Cyranek, 805 F.3d 760, 765

(6th Cir. 2015) (quoting Sample v. Bailey, 409 F.3d 689, 698 (6th Cir. 2005) (quoting Tennessee

v. Garner, 471 U.S. 1, 11 (1985))). Disregarding disputed material facts, here is the information

Hinds had to act on when he shot Phillips: (1) Phillips was expected to be armed; (2) Phillips

disobeyed a command to get on the ground; and (3) Phillips turned towards Hinds.

       A noncompliant suspect may not be shot unless he poses a sufficient threat. “A police

officer may not seize an unarmed, nondangerous suspect by shooting him dead.” Garner, 471

U.S. at 11. And, per the R&R, “the Supreme Court has recognized that there are obvious cases in

which a law enforcement officer would be on notice that certain conduct violates the constitution,

based on the Court’s more generalized rulings regarding constitutional standards, despite an

absence of a case with materially similar facts.” (R&R 17 (citing Hope v. Pelzer, 536 U.S. 730,

741 (2002)).) “[S]ome cases can be so obvious under Garner and governing circuit precedent that

officers should be presumed to have been aware that their conduct violated constitutional

standards.” Bouggess v. Mattingly, 482 F.3d 886, 895 (6th Cir. 2007).

       Based solely on the undisputed facts in the record, this is one such obvious case. If a jury

resolved these disputes in Phillips’s favor, the constitutional violation would be beyond debate.

After a single disobeyed command, an officer cannot shoot a suspect for simply turning in his

direction. This final objection is denied.




                                                7
Case 1:19-cv-00331-HYJ-PJG ECF No. 143, PageID.1373 Filed 09/21/21 Page 8 of 8




          Accordingly,

          IT IS ORDERED that Plaintiff’s motion for leave to file a response to Defendant’s

objections to the R&R (ECF No. 141) is GRANTED.

          IT IS FURTHER ORDERED that Defendant’s objections to the R&R (ECF No. 140) are

DENIED.

          IT IS FURTHER ORDERED that the R&R (ECF No. 128) is APPROVED and

ADOPTED as the opinion of the Court.

          IT IS FURTHER ORDERED that Defendant’s motion for summary judgment on the

basis of qualified immunity (ECF No. 106) is DENIED.




 Dated:    September 21, 2021                     /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE




                                              8
